Citation Nr: 0002774	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1978 and from July 1980 to April 1983; he served in 
Vietnam from October 1971 to October 1972.  This case was 
remanded by the Board of Veterans' Appeals (Board) in August 
1995 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, for additional 
development, to include an attempt to obtain additional 
stressor information from the veteran prior to attempting to 
obtain verification of the veteran's stressors from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the United States Army and Joint 
Services Environmental Support Group (ESG).  The veteran 
failed to respond to VA requests for additional stressor 
information sent in October 1995 and January 1998.  The case 
is again before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue of entitlement to service 
connection for PTSD has been obtained by VA.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 indicates that his military 
occupational specialty while in Vietnam was armored 
reconnaissance specialist; he was not awarded any medals 
indicative of combat.  His personnel records indicate service 
in Vietnam with the 164th Combat Aviation Group.  Service 
medical records from the veteran's initial period of service 
are not in the claims file and, according to information 
received by VA in March 1996, are not on file at the National 
Personnel Records Center.  Service medical records for the 
veteran's second period of service reveal that there were no 
pertinent complaints or abnormal findings on reenlistment 
medical history and examination reports dated in August 1980.  
On his discharge medical history report in March 1983, the 
veteran noted frequent trouble sleeping and depression or 
excessive worry; he indicated that he did not have any 
nervous trouble.  His psychiatric condition was noted to be 
normal on examination in March 1983.  On service mental 
status evaluation in April 1983, it was noted that the 
veteran was fully alert and oriented and that his behavior, 
mood, thinking process, thought content, and memory were 
normal.  

VA outpatient records dated from May 1991 to October 1995 
reveal an assessment of possible PTSD in June 1991.

An August 1992 report from ESG reveals that daily staff 
journals or duty officer's logs (DSJ-DOL) for the 164th 
Combat Aviation Group (CAG) for December 1971 do not document 
an attack on Can Tho Airfield, as was described by the 
veteran.  However, it was noted that the entry for December 
15, 1971, a copy of which was on file, described an attack on 
Cao Lanh that resulted in casualties.  There is no indication 
in these records that the veteran was exposed to combat.

On VA psychiatric examination in December 1992, it was noted 
that the veteran had never received any psychiatric treatment 
and did not appear to be in a great deal of stress because of 
previous traumatic events.  It was concluded that there was 
no present psychiatric diagnosis.

On VA psychiatric examination in April 1996, the diagnoses 
included PTSD.

Received by VA in August 1999 were copies of unit records 
from the 164th CAG, dated from November 1971 to April 1972, 
and a letter from USASCRUR, in which it was noted that the 
veteran needed to provide more specific information in order 
to allow further research concerning casualties.  These 
records, which consist of DSJ-DOL dated from November 14, 
1971, to January 11, 1972, and a 164th CAG operational report 
of headquarters for the period ending April 30, 1972, do not 
mention the veteran or contain evidence that the veteran was 
engaged in combat.

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

Although the veteran's service medical records for his 
initial period of service are unavailable, his service 
medical records for his second period of service are on file.  
The veteran indicated on his discharge medical history report 
dated in March 1983 that he had frequent trouble sleeping and 
depression or excessive worry.  However, his psychiatric 
condition was noted to be normal on discharge examination, 
and a mental status evaluation in April 1983 did not disclose 
any abnormality.  Moreover, VA examination in December 1992 
did not disclose any psychiatric disability.  In fact, it was 
not until VA examination in April 1996 that PTSD was 
diagnosed.  The record reflects that the veteran did not 
receive any award or decoration indicative of combat.  
Additionally, he failed to respond to two attempts from VA to 
obtain additional information on his service stressors.  
Consequently, no useful purpose would be served by any 
further attempts to verify his alleged stressors.  Letters 
from USASCRUR do not contain verification of the veteran's 
alleged stressors or that he participated in combat.  There 
is no verification, as contended by the veteran, of an attack 
on Can Tho Airfield, and the veteran did not mention an 
attack on Cao Lanh that resulted in casualties, which was 
verified.  Additionally, information corroborative of the 
noncombat stressors alleged by the veteran is not contained 
in the other evidence on file, including the material on the 
164th CAG.  Without evidence establishing that the veteran 
engaged in combat with the enemy or corroborating evidence of 
a stressor supporting the diagnosis of PTSD, the claim must 
be denied.


ORDER

Service connection for PTSD is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

